Citation Nr: 0710682	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-24 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
claimed as secondary to service-connected right knee 
disorder.

2.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected right knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2003, the veteran perfected appeals of the above-
referenced issues and the issue of entitlement to service 
connection for a right knee disorder.  In a subsequent August 
2004 rating decision, the RO granted service connection for 
that disability.  This represents a full grant of the 
benefits sought on appeal as to this issue, and the Board 
will confine this discussion to the issues as set forth 
above.

In October 2005, the veteran testified before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran 
has a current liver disease or disorder.

2.  There is no competent evidence showing that any currently 
diagnosed kidney disorder began in service or is related to 
the veteran's service, nor is it shown to have been caused or 
aggravated by medications taken as a result of the veteran's 
service-connected right knee disability.


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of the service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).

2.  A kidney disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of the service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, notice consistent with the VCAA was provided in May 
2004, after the May 2002 rating decision.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in May 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
the certification of the veteran's case to the Board and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the veteran 
of the evidence required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA.  In addition, the veteran was 
provided with notice regarding potential downstream issues 
such as disability rating and effective date via a March 2006 
letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Finally, the RO accomplished further process and adjudication 
after the letters as evidenced in supplemental statements of 
the case issued in August 2004 and November 2006.

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained.  The veteran indicated in April 2006 that he had no 
other information to submit regarding his claims.  Therefore, 
there are no outstanding records to obtain.  The available 
medical evidence is sufficient for an adequate determination 
of the veteran's claims.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The veteran contended in his initial October 2001 claim that 
he has current liver and kidney disorders that are secondary 
to his right knee disability.  He indicates that they 
developed from the medication he was required to take for his 
right knee disability.

The veteran's service medical records are silent for any 
treatment or symptoms related to his kidneys or liver.

VA and private treatment records from 1994 to 2006 are of 
record.  A December 1994 VA outpatient record noted the 
veteran recently had been started on Indomethacin.  He was 
told to continue with his medication for the next two months.  
He was to return after he had been on nonsteroidal anti-
inflammatories for a period of three months.

The veteran submitted copies of biochemical profiles 
completed in January 2000 and July and September 2001.  He 
handwrote notes on these medical records showing that he 
believed the creatinine levels showed he had damage to his 
liver and kidneys.

In a January 2003 written statement, A.G., M.D. indicated 
that the veteran had chronic renal failure.

In January 2004, the veteran testified at a hearing at the 
RO.  He stated that for his knee disability, he was told to 
take NSAIDs, nonsulfurs, and sulfur-type drugs.  His liver 
was better now that he changed medications.  He contended 
that his creatinine count shows his kidneys are damaged.

In October 2005, the veteran testified before the undersigned 
at the RO.  He indicated he was referred to a separate 
physician because of his high CO2, phosphates, SGOT, and 
creatinine levels.  He stated these were indicative of liver 
and kidney problems.  He later discovered that one of the 
medications he took for at least two years was Indomethacin, 
which is known to affect the liver and kidneys.  The veteran 
stated there were records on file showing his kidney and 
liver functions were not normal.

A December 2005 VA report of a biochemical profile shows the 
veteran's creatinine was 1.4.  The reference range was 0.6-
1.3.

Initially, the Board notes that there is no evidence of 
record that relates to the veteran's liver.  While the 
veteran has contended that the medications required for his 
right knee pain caused damage to his liver, there is no 
evidence of any treatment or diagnosis related to his liver 
or disease thereof.  He had stated that results from a 
biochemical profile show that he has liver damage.  The Board 
notes that elevated laboratory findings are not disabilities 
in and of themselves.  While the Board may review this 
evidence, the Board is not competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board 
is unable to assess these biochemical profiles and assign a 
diagnosis.  The Board can only look to a medical professional 
for such information.  Without any medical evidence of liver 
disorder, the Board is unable to find that the veteran has 
such a disorder.  Without evidence of the existence of the 
claimed disorder, service connection may not be awarded on 
either a direct or secondary basis.  See Degmetich, supra.

With regard to the veteran's claim of entitlement to service 
connection for a kidney disorder, the Board notes that Dr G. 
stated in January 2003 that the veteran had chronic renal 
failure.  This is the only evidence of a diagnosis of kidney 
disorder in the claims file.  For the purpose of this 
decision the Board will concede that  this satisfies the 
requirement for a current diagnosis; however, there is no 
medical evidence of record to show that the veteran's 
diagnosed chronic renal failure is related to his medication 
and, thus, to his service-connected knee disability.  Dr. G, 
the only physician to mention a kidney disorder, provided no 
opinion showing that it was related to the veteran's pain 
medication.  Without such an opinion, service connection on a 
secondary basis is not warranted.

While the veteran has not contended that his claimed liver 
and kidney disorders are directly related to military 
service, the Board, nonetheless, notes that there is no 
evidence of any treatment regarding either of these claimed 
disorders in the veteran's service medical records.  There is 
also no medical opinion of record linking the veteran's 
currently claimed disorders directly to his military service.  
Therefore, direct service connection is not warranted for 
either the veteran's claimed kidney or liver disorder.

The Board notes that the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent evidence in regard to 
the current diagnosis or cause of any kidney or liver 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  Therefore, while the veteran's 
sincerity is not in question, the Board finds that the only 
opinion of record regarding a link between the veteran's 
medication and a liver or kidney disorder is that of the 
veteran.  As indicated above, he has not been found to have 
the requisite medical knowledge to competently opine as to 
the etiology of a disorder.  Id.

As the evidence preponderates against the claims of 
entitlement to service connection for a liver disorder and a 
kidney disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for a liver disorder, claimed as secondary 
to service-connected right knee disorder, is denied.

Service connection for a kidney disorder, claimed as 
secondary to service-connected right knee disorder, is 
denied.





____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


